Citation Nr: 1424411	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-25 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for status post left groin injury with resulting myositis ossificans traumatica of the left tubercle.

2.  Entitlement to service connection for sleep disorder, to include sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and March 2011 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In November 2012, the Veteran testified at a hearing at a local RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been prepared and associated with the claims file.  At the hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of all evidence received since the issuance of the July 2011 statement of the case pertaining to his claim for service connection for a sleep disorder.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for a sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.   


FINDING OF FACT

For the entire appeal period, the Veteran's status post left groin injury with resulting myositis ossificans traumatica of the left tubercle is manifested by pain and difficulty sprinting, stretching, and standing for long periods of time with flexion from 0 to 125 degrees, extension from 0 to 30 degrees, adduction from 0 to 25 degrees, abduction from 0 to 45 degrees, external rotation from 0 to 60 degrees, and internal rotation from 0 to 40 degrees, without ankylosis of the hip, limitation of extension of the thigh, impairment of the thigh, flail joint of the hip, or impairment of the femur.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status post left groin injury with resulting myositis ossificans traumatica of the left tubercle have not been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015-5252 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

For increased disability rating claims, the VCAA only requires general notice that is not tailored to the specific disability that informs the claimant that the evidence necessary to substantiate a claim includes (1) evidence showing a worsening or increase in severity; (2) evidence showing the effect of any worsening on employment; and (3) general notice of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-1278 (Fed. Cir. 2009).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2010 letter, sent prior to the initial unfavorable decision issued in March 2011, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in December 2010 to assess the nature and severity of his service-connected left groin disability.  The Board finds this examination adequate as the examiner interviewed the Veteran, reviewed his record, conducted an appropriate examination, and addressed the relevant rating criteria.  The Veteran maintains that his disability rating should be higher than the percentage awarded, but has not alleged that his left groin disability has worsened or increased in severity since his VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the December 2010 VA examination is adequate to adjudicate the Veteran's increased rating claim for left groin disability and no further examination is necessary.

Additionally, in November 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO, Decision Review Officer, or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).

Here, during the November 2012 Board hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected left groin disability was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Moreover, he confirmed that his current treatment was through the VA and records from such provider are of record.  Furthermore, the Veteran's testimony did not reveal an increase in the severity of his left groin disability since his most recent VA examination in December 2010.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability (or the same manifestation of a disability) under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue as here, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board has considered the time period from one year prior to the receipt of the Veteran's November 2010 claim.  See generally 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  Id.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40; see also 38 C.F.R. § 4.59.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App. at 205-206.  In Mitchell v. Shinseki, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  25 Vet. App. 32, 38 (2011).  Rather, pain "may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.'"  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

A 10 percent rating has been assigned to the Veteran's left groin disability, under Diagnostic Codes 5015-5252, indicating that the Veteran has new benign growth of bones of the left hip and thigh.  See 38 C.F.R. §§ 4.27, 4.71a.  He contends that he is entitled to a higher disability rating for his left groin disability and desires a 30 percent rating.  

Under 38 C.F.R. § 4.71a, new benign growth of bones rated under Diagnostic Code (DC) 5015 will be rated on limitation of motion of affective parts, as arthritis, degenerative.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objective confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Therefore, as the Veteran does not have arthritis of the hip/thigh, his status post left groin injury with resulting myositis ossificans traumatica of the left tubercle has been rated pursuant to DC 5252, which pertains to the evaluation of limitation of flexion of the thigh.

In order to warrant a rating in excess of 10 percent under DC 5252, flexion of the thigh must be limited as follows: a 20 percent rating may be assigned for thigh flexion limited to 30 degrees; a 30 percent rating may be assigned for thigh flexion limited to 20 degrees; and a 40 percent rating may be assigned for thigh flexion limited to 10 degrees.

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for the Veteran's left groin disability is not warranted at any time during the appeal period.

In January 2010, the Veteran reported left groin pain from an in-service injury in 2008, and the treating physician detected a mass in that area.  See January 7, 2010 VA Treatment Record.  A CT scan was subsequently performed, which revealed calcified lesion in the left groin.  See January 19, 2010 VA CT Scan.

In March 2010, the Veteran was seen for a painful left groin mass.  See March 24, 2010, VA Treatment Record.  He reported that he currently has left groin pain which does not radiate but hurts when he sprints and stretches.  Id.  The left groin area was noted to be swollen and tender to the touch, however there was no obvious edema or erythema, no lymphadenopathy, and no sensory deficits.  Id.

In April 2010, the Veteran reported occasional left groin pain which hurts most when sprinting.  See April 8, 2010 VA Treatment Record.  Later that month, the Veteran was seen for a physical therapy consult, at which he reported that his left groin pain is worse when sprinting, palpating the area, and when toeing in.  See April 9, 2010 VA Treatment Record.  The Veteran's hip internal and external rotation was limited and painful, although no range of motion (ROM) measurements were taken.  Id.  He was assessed with a painful and limited hip range of motion with a palpable and tender left groin mass leading to decreased function, and physical therapy was recommended to decrease the mass, tenderness to palpation, and increase ROM and function.  Id.  An April 2010 x-ray, reviewed at the time of the consult, revealed a calcified mass in the left adductor area, with no fracture or dislocation.  Id.

In May 2010 and June 2010, the Veteran underwent physical therapy for his left groin.  See May 14, June 4, June 18, and June 25, 2010 VA Treatment Records.  During these therapy sessions, the Veteran reported persistent pain but some improvement in stretching, possible left groin mass enlargement, and improved squatting ability.  Id.  Nevertheless, at the last physical therapy session on June 25, 2010, the Veteran reported no change in his left groin condition, and the examiner indicated that the Veteran had reached the maximum therapeutic benefit with no improvement in mass size or pain, continued complaints of pain with sprinting, and decreased hip flexion strength due to pain.  See June 25, 2010 VA Treatment Record.

In November 2010, the Veteran was referred for a rheumatology consult, at which he reported persistent pain in his left groin.  See November 15, 2010 VA Treatment Record.  Upon examination, it was noted that his left hip ROM was normal but that he had pain on abduction, extension, internal and external rotation, and flexion.  Id.  The examiner concluded that the Veteran had a chronic musculoskeletal problem with no easy solution.  Id.

The Veteran underwent a VA examination of his left groin disability in in December 2010.  During the examination, the Veteran reported that the left groin region had exacerbations of severe 10/10 intensity (with 10 being the greatest) of sharp localized pain without radiation that is exacerbated by left lower extremity movement as well as direct pressure, with pain lasting for 2 to 3 minutes with each occurrence.  The Veteran also stated that he has 7/10 pain intensity several times each day in the same area that lasts for several hours and which is associated with walking and changing position from sitting to standing.  He indicated that he did not have any left groin pain upon awakening from sleep, but that his condition occasionally disrupts his sleep if he alters posture during the night.  Additionally, the Veteran reported left groin pain associated with left hip range of motion, weakness, and decreased range of motion, without loss of muscle strength or left hip join limitation in motion.  The Veteran further disclosed that he is not able to exercise or stretch as much as he would like and is deconditioned and less flexible.  Although he has received physical therapy and ultrasound therapy for his condition, he reported no improvement in symptoms.  The Veteran takes two Tramadol once daily in the evening for pain to help him fall asleep, with mild to moderate pain relief.

Upon physical examination, active and passive left and right hip range of motion and function were normal.  Bilateral hip range of motion, measured with a goniometer, was as follows: flexion from 0 to 125 degrees, extension from 0 to 30 degrees, adduction from 0 to 25 degrees, abduction from 0 to 45 degrees, external rotation from 0 to 60 degrees, and internal rotation from 0 to 40 degrees.  The Veteran reported pain at the left public tubercle with resisted left hip adduction and flexion, but not with passive unresisted left hip adduction and extension.  Repetitive left hip range of motion did not result in decreased range of motion, strength, or function of the left lower extremity.  The examiner further noted that there was no hip joint pain bilaterally, that the bilateral hip joints were not tender, and that there were no signs of inflammation, warmth, or other abnormality.

After physical examination and review of various diagnostic and clinical tests, the examiner diagnosed the Veteran with status post left groin injury in service that likely resulted in  myositis ossificans traumatica of the left tubercle, which results in pressure on the left groin, muscles, tendons, nerves, and vascular structure causing the Veteran's reported pain symptoms.

During a March 2011 annual examination, the Veteran continued to report left groin pain.  See March 9, 2011 VA Treatment Record.  Subsequently, in a May 2011 rheumatology follow-up, the Veteran again reported left groin pain and stated that he takes Tramadol for pain only occasionally with modest effect.  See May 16, 2011 VA Treatment Record.  The examiner noted that surgical removal of the mass was not warranted, recommended increasing the frequency of his Tramadol, and offered a repeat course of physical therapy to the Veteran, who stated that he would consider it.  Id.  

In August 2011, the Veteran stated that he is doing "okay," that he is currently working as a security guard but is looking for other work as the long hours of standing are hard because of this groin injury.  See August 11, 2011 VA Treatment Record.  

An August 2011 letter from the Veteran's VA physician indicated that the Veteran has chronic pain at a level of 8/10 at times which is exacerbated by his work when he is required to stand for prolonged periods.  Additionally, the physician noted the Veteran's limited ability to run and walk for prolonged periods.  Examination that day revealed that the Veteran's left groin mass was stable in size with not fluctuance, no pulsatile effects, and no tenderness with palpation.

In his October 2011 Form 9, the Veteran argued that his rating is inadequate as it did not consider his difficulty standing and that at the end of his shifts as a security guard his hip flexion is limited to 30 degrees.  In light of these and other complaints, the Veteran requested a rating increase to 30 percent.

At the November 2012 Board hearing, the Veteran testified that he has difficulty standing for long periods of time, is unable to lay on his left side, is not able to run at a full sprint, no longer squats at a heavy weight, has difficulty arising after kneeling, and feels that he has lost range of motion on the left side.  See November 2012 Hearing Transcript at 3 to 6.  Additionally, the Veteran stated that although he has not been told that his left groin condition would necessarily worse, he is concerned about how it will be when he is fifty years old.  Id. at 6. 

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for left groin disability is not warranted at any time during the appeal period.

The relevant clinical evidence does not support a rating in excess of the currently assigned 10 percent rating under Diagnostic Code 5252.  As reflected in the December 2010 VA examination report, the only probative evidence of hip ROM measurements, the Veteran's left hip flexion extended from 0 to 125 degrees, which does not meet the requirement under DC 5252 for an increased rating above 10 percent, which would require hip flexion limited to 30 degrees or less.  The Board does not credit the Veteran's allegation of hip flexion limited to 30 degrees for the following reasons: (1) limitation of motion measurements must be made accurately with the use of a goniometer, see 38 C.F.R. § 4.46; (2) his statement is contradicted by the competent and credible evidence left hip flexion extending from 0 to 125 degrees; and (3) the Veteran's statement was made in self-interest.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)] (In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Accordingly, the Veteran's statement of limited hip flexion provides no basis for an increase.

The Board further finds that no other potentially applicable diagnostic code for the evaluation of hip and/or thigh disabilities under 38 C.F.R. § 4.71a provides a basis for a higher rating for the Veteran's left groin disability.  DC 5250, for ankylosis of the hip, does not authorize a higher or separate as the Veteran has not been diagnosed with hip ankylosis.  DC 5251, for limitation of thigh extension, provides no basis for an increased rating since the maximum rating under the code is 10 percent.  Furthermore, as thigh limitation must be limited to 5 degrees and the probative evidence reveals that the Veteran has extension from zero to 30 degrees, a separate 10 percent rating under such DC is not warranted.

DC 5253, for impairment of the thigh, also does not warrant a separate or increased rating since the evidence fails to show limitation of rotation, adduction, or abduction of the thigh/hip.  In this regard, the Veteran's left hip or thigh abduction extends from 0 to 45 degrees, representing full range of motion of the hip.  See 38 C.F.R. § 4.71, Plate II.  Moreover, adduction was from 0 to 25 degrees, external rotation from 0 to 60 degrees, and internal rotation from 0 to 40 degrees, which does not more nearly approximate the inability to toe-out more than 15 degrees or cross legs.  Similarly, the Veteran's rating cannot be increased under DC 5254 for flail joint of the hip, as the record reflects no diagnosis of such.  Likewise, DC 5255, for impairment of the femur, does not support an increased rating since there is no evidence of any impairment of the Veteran's left femur.  Finally, the Veteran's left groin disability is also not shown to involve any other factors to warrant evaluation under any other provision of VA's rating schedule.

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell, supra, the report from the December 2010 VA examination document consideration of these principles, and there is no indication that increased compensation would be warranted under these principles.  In this regard, at such time, the Veteran reported pain at the left public tubercle with resisted left hip adduction and flexion, but not with passive unresisted left hip adduction and extension, and he had full range of motion.  Moreover, repetitive left hip range of motion did not result in decreased range of motion, strength, or function of the left lower extremity.  Furthermore, the Veteran's persistent complaints of left groin pain are contemplated within DC 5003, which provides a rating of 10 percent when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, as is the case here.  

In its analysis, the Board has considered the Veteran's statements that a higher disability rating is warranted for his left groin disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his left groin symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating his left groin disability to the appropriate diagnostic codes.  Rather, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiner who examined him during the current appeal and who has provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the criteria under which his disability is evaluated.

Accordingly, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left groin disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during the appeal period. 

The Board has considered whether different levels of compensation from the time that the increased rating claim was filed are appropriate for the Veteran's service-connected left groin disability, under Hart, supra.  However, because the Veteran's symptomatology has been stable throughout the appeal, there is no justification for assigning different levels of compensation.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Id.

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left groin disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's left groin symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, the Veteran's 10 percent rating for his left groin disability contemplates his subjective complaints of pain and discomfort.  In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss and, in the instant case, such manifests as primarily as pain, which is contemplated by the currently assigned schedular rating. 

Therefore, there are no additional symptoms of the Veteran's left groin disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In this case, the Veteran is employed as a security guard, although he states that he is looking for other work since standing for long hours is difficult for him.  However, because the Veteran is employed, consideration of TDIU is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for his left groin disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A rating in excess of 10 percent for status post left groin injury with resulting myositis ossificans traumatica of the left tubercle is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that a remand is necessary to obtain a VA addendum opinion so as to determine the etiology of the Veteran's sleep disorder.  In this regard, the Veteran has a current diagnosis of sleep apnea.  However, a July 2011 VA opinion concluded that the Veteran's sleep apnea was less likely than not related to his military service but was at least as likely as not related to post-service relative weight gain.  In support of this conclusion, the examiner noted the Veteran's BMI measurements from January 2005 to May 2011, which ranged from 29.86 in January 2005, to 28.29 in April 2008, to 31.18 in November 2009, to 29.78 in January 2010, to 31.18 in November 2010, and to 31.35 in May 2011.  The record reveals that the Veteran was assessed with a "sleep disorder" (not sleep apnea) in January 2010, underwent a non-diagnostic ambulatory polysomnogram in October 2010, and received a confirmed diagnosis of sleep apnea in April 2011 upon completion of a formal sleep study.  However, the difference in BMI, as recorded by the examiner, from January to November 2010 is 1.4 percent, and from November 2010 to May 2011 is 0.17 percent.  The Board is reluctant to rely on the July 2011 VA opinion without an adequate explanation as to how such apparently small differences in BMI either support or refute a clinical finding of sleep apnea.  

Moreover, the examiner speculated that a sleep disturbance can present with a mental health condition consistent with clinical depression and post-traumatic stress disorder (PTSD).  However, because the record is devoid of any diagnoses or assessments of such mental health disorders, the Board finds such explanation overly speculative.

Furthermore, while an April 2012 VA examiner opined that the Veteran's obstructive sleep apnea is less as likely as not related to service, no rationale for such opinion was provided.  

Additionally, since such examinations, at the November 2012 hearing, the Veteran testified that his bunkmate from his second deployment stated that the Veteran would sometimes wake up and gasp in his sleep.  He also stated that his wife, who knew the Veteran when he was in the military, also noticed in the time that they have been together was aware that he gasped for breath and awoke from sleep during the night.  Additionally, the Veteran himself indicated that he noticed that he started losing breath during sleep after his second deployment and that he started coughing up a lot of phlegm.  

 Accordingly, an addendum opinion regarding the etiology of the Veteran's sleep disorder should be obtained that considers these statements by the Veteran, his bunkmate, and his wife concerning the onset and progression of such disorder, and provides a detailed explanation for its conclusion.

Additionally, while on remand, the Veteran should be invited to submit statements from his bunkmate and wife as they pertain to his sleep difficulties in service.


Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit statements from his wife and his bunkmate in service concerning his sleep difficulties.

2.  Return the claims file to the VA examiner who rendered the July 2011 opinion regarding direct service connection for sleep apnea.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the July 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the claims file, to specifically include the Veteran's statements, and any statements by others-to include the Veteran's bunkmate and wife, regarding the onset and symptomatology of his sleep disorder as articulated in the body of this Remand, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disorder, to include sleep apnea, began during service or is otherwise causally related to any incident of service.  

The examiner should provide a detailed supporting rationale for the opinion expressed.  Such should include an explanation of the significance, if any, of changes, which appear slight, in the Veteran's weight or BMI in support or refutation of a clinical finding of sleep apnea.  Such should also reconcile the July 2011 examiner's speculation that a sleep disturbance can present with a mental health condition consistent with clinical depression and PTSD with the lack of any diagnoses or assessments of such mental health disorders.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


